


110 HR 4204 IH: To direct the Secretary of Veterans Affairs to conduct a

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4204
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Boswell (for
			 himself, Mr. Loebsack,
			 Mr. Braley of Iowa,
			 Mr. Michaud,
			 Mr. Shuler,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Etheridge,
			 Mr. Altmire,
			 Mr. Reyes,
			 Mr. Thompson of California,
			 Mr. Filner,
			 Mr. Ellsworth,
			 Mr. Boyd of Florida,
			 Mr. Kagen,
			 Mr. Moore of Kansas,
			 Ms. Bean, Mr. Scott of Virginia,
			 Mr. Baca, Mr. Barrow, Ms.
			 Herseth Sandlin, Mr.
			 Marshall, Mr. Frank of
			 Massachusetts, Mr.
			 Edwards, Mr. Davis of
			 Illinois, Mr. Rush, and
			 Mr. Towns) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to conduct a
		  study on suicides among veterans.
	
	
		1.Short titleThis Act may be cited as the Veterans
			 Suicide Study Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Suicide among the veteran population is a
			 serious problem.
			(2)There is lack of
			 information on the number of veterans who commit suicide each year.
			3.Study on suicides
			 among veterans
			(a)Study
			 requiredThe Secretary of
			 Veterans Affairs shall conduct a study to determine the number of veterans who
			 have committed suicide between January 1, 1997 and the date of the enactment of
			 this Act.
			(b)CoordinationIn
			 carrying out the study under subsection (a) the Secretary of Veterans Affairs
			 shall coordinate with—
				(1)the Secretary of
			 Defense;
				(2)Veterans Service
			 Organizations; and
				(3)States public
			 health offices and veterans agencies.
				(c)Report to
			 CongressNot later than 180 days after the date of enactment of
			 this Act, the Secretary of Veterans Affairs shall submit to Congress a report
			 on the study required under subsection (a) and the findings of the Secretary.
			(d)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this Act.
			
